Title: To George Washington from Nicholas Brown, 27 May 1776
From: Brown, Nicholas
To: Washington, George



Sir,
Providence May 27. 1776

I received yours of the 17th Inst. Covering a Letter from Robert Morris Esqr. Chairman of the Secret Committee of Congress, for the forwarding Fourteen Muskets in our hands belonging to the Continent in the most safe and Expeditious

manner. Ten of said Muskets with some Swivels we had before put on board two valuable Vessels and Cargoes we lately Fitted for France on the Continental Service, by which means we hope to prevent their being taken by any Small boat or Barge, as several have been for want thereof—The Other Four now send You by way of Norwich to the Care of Chrisr Leffingwell, Esqr. to be forwarded Immediately—this is the first Oppertunity we Coud get to Send them. I am for myself & Brother Jno. Brown Your Excellencys most respectful Humbe Servt

Nicho. Brown

